DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacroix et al (Europe Patent Publication No. 3,225,496).
As to Claim 20, Lacroix discloses a vehicle (200), configured to drive on rails, terrain or road, comprising: 
A chassis (Figure 2); and 
A stabilizer (100-1, 100-2), comprising: 
A support frame (104, 110, 120, 122) that comprises a wheel support (104-1, 104-2) that is configured to support at least one shaft (Element between 104-1 and 104-2) and two wheels (102-1, 102-2) arranged on opposite sides relative to a longitudinal axis of said vehicle and defining a track width between said two wheels; and 
A base (120 and upper portion of 104) supporting said support frame (104, 110, 122), wherein the chassis is connected to at least one further set of wheels (102-1, 102-2 of second 204 in Figure 2), and wherein the stabilizer further comprises a suspension (106-1, 106-2) connecting said base (120) relative to said chassis and configured to allow a free vertical displacement of one of the base and the chassis relative to the other (122 allows movement of 120 relative to 112) over a restricted range (Restricted by 112, 120 and 126) to thereby prevent that a movement of the chassis is directly transferred to a movement of the support frame and allow a weight of the support frame supporting the at least one shaft and the two wheels to contribute to a force pressing said two wheels downward.  
As to Claim 21, Lacroix discloses the invention of Claim 20 (Refer to Claim 20 discussion). Lacroix also discloses wherein the suspension (106-1, 106-2) comprises a guide (106-1) that comprises a slotted recess (Figure 2) or a parallelogram construction.  
As to Claim 22, Lacroix discloses the invention of Claim 20 (Refer to Claim 20 discussion). Lacroix also discloses wherein the suspension comprises two lower stops (106-1, 106-2) arranged under the chassis on opposite sides relative to the longitudinal axis of said vehicle.  
As to Claim 23, Lacroix discloses the invention of Claim 20 (Refer to Claim 20 discussion). Lacroix also discloses wherein each one of the lower stops is arranged in between the two wheels (Figure 1c).  
As to Claim 24, Lacroix discloses the invention of Claim 21 (Refer to Claim 21 discussion). Lacroix also discloses wherein each one of the lower stops is arranged in an outer half of the distance between the longitudinal axis of said vehicle and the wheel on that respective side (Figure 1c).  
As to Claim 25, Lacroix discloses the invention of Claim 20 (Refer to Claim 20 discussion). Lacroix also discloses wherein the suspension comprises two upper stops (108-1, 108-2) arranged above the chassis on opposite sides relative to the longitudinal axis of said vehicle.  
As to Claim 26, Lacroix discloses the invention of Claim 25 (Refer to Claim 25 discussion). Lacroix also discloses wherein each one of the upper stops (108-1, 108-2) is arranged in between the two wheels (Figure 1c).  
As to Claim 27, Lacroix discloses the invention of Claim 25 (Refer to Claim 25 discussion). Lacroix also discloses wherein each one of the upper stops (108-1, 108-2) is arranged in an outer half of the distance between the longitudinal axis of said vehicle and the wheel on that respective side (Figure 1c).  
As to Claim 28, Lacroix discloses the invention of Claim 21 (Refer to Claim 21 discussion). Lacroix also discloses wherein the suspension (106-1, 106-2) comprises a further guide (106-2), wherein at least one of: the guide (106-1) and the further guide (106-2) are arranged on opposite sides relative to the longitudinal axis of said vehicle (Figure 1c); and the further guide comprises a parallelogram construction.  
As to Claim 29, Lacroix discloses the invention of Claim 20 (Refer to Claim 20 discussion). Lacroix also discloses wherein at least one of a connection between the suspension and the chassis and a connection between the suspension and the support frame comprises a radial joint bearing (122).  
As to Claim 30, Lacroix discloses the invention of Claim 29 (Refer to Claim 29 discussion). Lacroix also discloses wherein the wheel support is movably attached to the base and wherein the support frame further comprises an actuator (108-1, 108-2) that is configured to set a relative orientation between the wheel support and the base; and wherein the actuator comprises a hydraulic cylinder.  
As to Claim 31, Lacroix discloses the invention of Claim 20 (Refer to Claim 20 discussion). Lacroix also discloses wherein the at least one shaft is a shaft having the two wheels arranged on opposite ends thereof (Figure 1c).  
As to Claim 32, Lacroix discloses the invention of Claim 20 (Refer to Claim 20 discussion). Lacroix also discloses comprising a further support frame and associated suspension, wherein said further support frame is, relative to the support frame, arranged on an opposite side of the chassis (Figure 2).  
As to Claim 33, Lacroix discloses the invention of Claim 20 (Refer to Claim 20 discussion). Lacroix also discloses wherein: the vehicle is a rail vehicle; and the set of wheels comprises track wheels (Figure 2).  
As to Claim 34, Lacroix discloses the invention of Claim 20 (Refer to Claim 20 discussion). Lacroix also discloses wherein the chassis comprises road wheels or caterpillars (Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678